






EXECUTION VERSION


UNCOMMITTED REVOLVING LINE OF CREDIT AGREEMENT




THIS UNCOMMITTED REVOLVING LINE OF CREDIT AGREEMENT (as amended, restated,
supplemented or otherwise modified from time to time, this “Agreement”) dated as
of July 20, 2012 is made by and among Wells Fargo Bank, National Association, in
its capacity as lender (in such capacity, “Lender”) and as sponsor bank (in such
capacity, “Sponsor Bank”), Heartland Payment Systems, Inc., a Delaware
corporation (“Customer”) and each Guarantor (as defined below) party hereto.


WHEREAS, Sponsor Bank has agreed to provide certain services pursuant to the
Merchant Financial Services Agreement (as defined below) to assist Customer in
managing settlement activity related to the Transactions.
WHEREAS, to further assist in such arrangements, Lender has agreed to provide an
uncommitted revolving line of credit with respect to overdrafts when the balance
in the Settlement Account (as defined below), is less than zero, on the terms
and conditions contained herein.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:
1.DEFINITIONS, TERMS AND REFERENCES.


1.1Certain Definitions. Capitalized terms used herein and not otherwise defined
in this Agreement have the meanings set forth in the Merchant Financial Services
Agreement. In addition to terms defined elsewhere in this Agreement, the
following terms have the following meanings:


“Advance” means an extension of credit to Customer under this Agreement pursuant
to Section 2.1.
    
“Applicable Interest Rate” means, at any time, the rate of interest per annum
publicly announced or otherwise identified from time to time by Lender at its
principal office in Charlotte, North Carolina as its prime rate. Each change in
the prime rate shall be effective as of the opening of business on the day such
change in the prime rate occurs.


“Bankruptcy Code” means Title 11 of the United States Code, as it may be amended
from time to time, or any similar law in any applicable jurisdiction.


“Bankruptcy Event” means any of the events or conditions described in Section 6,
provided that any requirement for the giving of notice or the lapse of time, or
both, has been satisfied.


“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York, New York are authorized or required by law
to close.


“Collateral” has the meaning set forth in Section 3.


“Debt” means all liabilities, obligations and indebtedness of a Person, of any
kind or nature, whether now or hereafter owing, arising, due or payable,
howsoever evidenced, created, incurred, acquired or owing, whether primary,
secondary, direct, contingent, fixed or otherwise, and whether initiated,
assumed or acquired by such Person.


“Default” means any breach by Customer or any Guarantor of the obligations under
this Agreement.


“Default Rate” means that interest rate per annum equal to 2% in excess of the
rate otherwise applicable hereunder.






--------------------------------------------------------------------------------




“Guaranteed Obligations” has the meaning set forth in Section 9.


“Guarantor” means, individually and collectively, each subsidiary of Customer
that is now or hereafter becomes a guarantor for the Obligations by executing
this Agreement or a Joinder Agreement. As of the date of this Agreement,
“Guarantors” includes The Heartland Payroll Company, L.L.C., Debitek, Inc. and
Heartland Acquisition, LLC.
 
“Insolvent”, in respect of a Person, means that (i) such Person is not able to
pay its Debts generally as and when they become due; or (ii) such Person has an
unreasonably small capital with which to operate; or (iii) the total Debts and
other liabilities of such Person, including contingent liabilities, exceed the
fair saleable value of the assets of such Person.


“Interchange” has the meaning set forth in the Merchant Financial Services
Agreement.


“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
July 20, 2012 by and among Lender, JPMorgan Chase Bank, N.A., as Administrative
Agent, and Customer.


“Interest Payment Date” means the second Business Day of each calendar month and
the Termination Date.
 
“Joinder Agreement” means an agreement pursuant to which a Person agrees to
become a Guarantor under this Agreement, substantially in the form of Exhibit A
attached hereto and by this reference made a part hereof.


“Loan Documents” means this Agreement, each Joinder Agreement, the Intercreditor
Agreement and the other documents, instruments, certificates and agreements
executed and/or delivered by Customer pursuant to this Agreement.


“Loan Party” shall mean any of Customer or Guarantors.


“Material Adverse Effect” means a material adverse effect on the business,
assets, property or condition (financial or otherwise) of Customer and
Guarantors, taken as a whole.


“Maximum Advance Limit” means, at any time, an amount equal to $100,000,000, as
such amount may be increased or decreased from time to time by Lender in its
sole discretion.


“Merchant” has the meaning set forth in the Merchant Financial Services
Agreement.


“Merchant Agreement” has the meaning set forth in the Merchant Financial
Services Agreement.


“Merchant Accounts Receivable” shall mean all accounts (as such term is defined
in the UCC), payment intangibles (as such term is defined in the UCC) and other
amounts owed to Customer by the Merchants arising from or created pursuant to
the Merchant Agreements.
    
“Merchant Financial Services Agreement” means that certain Merchant Financial
Services Agreement dated as of February 8, 2012 by and between Customer and
Sponsor Bank, as amended, restated, supplemented or otherwise modified from time
to time.


“Obligations” means, collectively, the obligations of Customer to Lender with
respect to Advances hereunder, and any and all other Debts of Customer to Lender
arising under this Agreement or any other Loan Document.


“Organization Documents” means the formation and governing documents of a
Person.


“Person” means any individual, partnership, corporation, limited liability
company, joint venture, joint stock company, trust, governmental unit or other
entity.


“Principal Payment Date” means the second Business Day of each calendar month
and the Termination Date.




--------------------------------------------------------------------------------






“Senior Credit Agreement” means that certain Second Amended and Restated Credit
Agreement dated as of November 24, 2010 by and among Customer, the lenders from
time to time party thereto, and JPMorgan Chase Bank, N.A., as Administrative
Agent, as amended, restated, supplemented, modified, refinanced or replaced from
time to time.


“Senior Credit Facility” means the financing provided to Customer pursuant to
the Senior Credit Agreement.


“Senior Credit Facility Agent” means JPMorgan Chase Bank, N.A., as
Administrative Agent under the Senior Credit Agreement and its successors and
assigns.


    “Senior Credit Facility Loan Documents” means the “Loan Documents” as
defined in the Senior Credit Agreement, in each case as amended, restated,
supplemented or otherwise modified from time to time.
    
“Senior Credit Facility Obligations” means the “Guarantied Obligations” as
defined in the Senior Guaranty Agreement.


“Senior Guaranty Agreement” means that certain Second Amended and Restated
Guaranty dated as of November 24, 2010 by the Guarantors party thereto from time
to time in favor of the Senior Credit Facility Agent, as amended, restated,
supplemented, modified, refinanced or replaced from time to time.


“Senior Lender” has the meaning set forth in Section 5.7.
 
“Settlement Account” means that certain Settlement Account (as defined in the
Merchant Financial Services Agreement), which account shall be owned by the
Lender for the benefit of Customer and designated by the Lender (a) from which
payment of principal and interest with respect to Advances shall be debited, (b)
into which Advances shall be deposited and (c) into which the automated
clearinghouse debits and credits of interchange, network and transaction fees to
the Merchant Accounts Receivable shall be settled. Upon request from Customer,
Lender may establish more than one Settlement Account in order to efficiently
carry out the settlement activities set forth herein and in the Merchant
Financial Services Agreement.
 
“Termination Date” means the earliest to occur of (i) July 20, 2013 (as such
date may be accelerated or extended by Lender in its sole discretion), (ii) the
date on which the Merchant Financial Services Agreement is terminated, (iii) the
date on which Sponsor Bank receives written notice of termination of this
Agreement from Customer, or (iv) the date on which Sponsor Bank notifies
Customer in writing that the Agreement has been terminated. Sponsor Bank shall
be permitted to renew the Termination Date at its discretion.


“Transaction” has the meaning set forth in the Merchant Financial Services
Agreement.


“UCC” means the Uniform Commercial Code from time to time in effect in the State
of New York.
 
“Uncommitted Revolving Line of Credit Note” means that certain promissory note
in the original principal amount of up to $100,000,000, substantially in the
form of Exhibit B attached hereto and by this reference made a part hereof, as
amended, restated, supplemented or otherwise modified from time to time.


2.THE FINANCING.


2.1Uncommitted Line of Credit.    Lender has established for Customer an
uncommitted discretionary revolving line of credit pursuant to which, subject to
the terms and conditions set forth herein, Lender may from time to time in its
sole discretion make Advances for the account of Customer in an aggregate
principal amount outstanding not to exceed the Maximum Advance Limit at such
time. Customer has authorized, and does hereby authorize, Lender to make
Advances for the benefit of Customer at any time during which the balance in the
Settlement Account is less than zero, whether as a result of advances of
Interchange and network fees with respect to Merchant Accounts Receivable, or
otherwise, by crediting the Settlement Account with the amount of such Advance.




--------------------------------------------------------------------------------




NOTWITHSTANDING THE WILLINGNESS OF LENDER TO CONSIDER MAKING ADVANCES UNDER THIS
AGREEMENT, THIS AGREEMENT IS ENTERED INTO ON THE EXPRESS UNDERSTANDING THAT
LENDER IS NOT OBLIGATED TO MAKE ANY ADVANCES HEREUNDER AND THE FACILITY PROVIDED
BY THIS AGREEMENT IS NOT TO BE CONSTRUED AS A COMMITMENT BY LENDER. BY ITS
EXECUTION OF THIS AGREEMENT, CUSTOMER ACKNOWLEDGES THAT NEITHER LENDER NOR
SPONSOR BANK IS OBLIGATED TO MAKE ANY ADVANCES HEREUNDER AND THAT THE FACILITY
IS NOT A COMMITMENT BY LENDER OR SPONSOR BANK.


2.2Interest and Payments. Outstanding Advances shall bear interest at the
Applicable Interest Rate and shall be due and payable on each Principal Payment
Date. Accrued interest on outstanding Advances shall be due and payable on each
Interest Payment Date. Customer hereby authorizes Sponsor Bank to issue a
payment request in order to debit the Settlement Account in an amount equal to
the aggregate outstanding interest and principal when due under this Agreement
and to forward such payments to Lender. Interest on outstanding Advances shall
be calculated on the basis of a 365-day year and actual days elapsed. It is the
intent hereof that Customer not pay, and that Lender not receive, interest in
excess of that which may be paid by Customer under applicable law. Lender and
Customer agree that the only charge imposed by Lender upon Customer for the use
of money shall be interest at the stated rate. In no event shall the aggregate
of all amounts deemed interest hereunder exceed the highest rate permissible
under applicable law. In the event that a court determines that interest
hereunder is in excess of the highest permissible rate, the rate in effect
hereunder shall automatically be reduced to the maximum rate permitted by
applicable law and Lender shall promptly refund to Customer any interest
received by Lender in excess of the maximum lawful rate or, if so requested by
Customer, shall apply such excess to the principal balance of the Obligations.
All payments shall be made in cash in immediately available funds. Payments
shall first be applied to fees and expenses, then to accrued interest and then
to principal. Following the occurrence of a Bankruptcy Event, and during the
continuance thereof, interest shall accrue at the Default Rate and payments may
be applied to the Obligations in such order as Lender shall elect. Advances may
be prepaid in whole or in part at any time without premium or penalty. All
payments shall be made without setoff, counterclaim or withholding for any
reason.


3.GRANT OF SECURITY INTEREST. To secure the prompt payment and performance in
full when due, whether by lapse of time, acceleration, mandatory prepayment or
otherwise, of the Obligations, Customer hereby grants to Lender a continuing
security interest in, and a right to set off against, any and all right, title
and interest of Customer in and to the Merchant Accounts Receivable, whether now
owned, existing or acquired, or arising hereafter (collectively, the
“Collateral”). Customer and Lender hereby acknowledge and agree that the
security interest created hereby in the Collateral constitutes continuing
collateral security for all of the Obligations, whether now existing or
hereafter arising.


4.REPRESENTATIONS. In order to induce Lender to enter into this Agreement and
extend the financial accommodations set forth herein, each of Customer and each
Guarantor hereby represents and warrants to Lender, as of the date of this
Agreement, and as of the date of each Advance, as follows:


4.1Existence and Qualification. It is a company duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization.


4.2Authority, Validity and Binding Effect. It has the corporate or
organizational power, as applicable, to enter into this Agreement and to perform
its obligations hereunder. It has taken all necessary and appropriate action to
authorize the execution, delivery and performance of this Agreement. This
Agreement is enforceable against it in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.


4.3Incumbency and Authority of Signing Officers. Each of its undersigned
officers holds the office specified below its signature and, in such capacity,
is duly authorized and empowered to execute and deliver this Agreement for and
on its behalf, and to bind it accordingly thereby.






--------------------------------------------------------------------------------




4.4Organization and Authorization. Its Organization Documents are in full force
and effect under the laws of the state of such entity's formation as of the date
hereof, and all amendments to the Organization Documents have been duly and
properly made under and in accordance with all applicable laws. The execution,
delivery and performance by it of this Agreement and the other Loan Documents to
which it is a party have been duly authorized by all necessary organizational
action.


4.5No Insolvency. After giving effect to the execution and delivery of this
Agreement and the extension of any financial accommodations hereunder, it will
not be Insolvent.
4.6No Approvals or Violations. No approvals or other authorizations are required
under the laws of the jurisdiction of its organization with respect to the
entering into of this Agreement by Customer or any Guarantor or for the
performance of its respective obligations hereunder, except such as have been
obtained and are in full force and effect.
4.7Secured Obligations. This Agreement creates a valid security interest in
favor of Lender in the Collateral of Customer and, when properly perfected by
filing UCC financing statements necessary to perfect the security interest
created pursuant to this Agreement, such security interest created under this
Agreement shall, after giving effect to the terms and conditions of the
Intercreditor Agreement, constitute a valid first priority, perfected security
interest in such Collateral.
4.8Use of Advances. Customer hereby agrees that the Advances shall be used by
Customer solely to fund payment obligations to Merchants arising in the ordinary
course of business with respect to Transactions consummated pursuant to Merchant
Agreements, to the extent such payment obligations are not covered by amounts
received (directly or indirectly) with respect to such Transactions from Payment
Companies.
5.AFFIRMATIVE COVENANTS. Customer and each Guarantor covenants to Lender and
Sponsor Bank that from and after the date hereof, and so long as any amounts
remain unpaid on account of any of the Obligations (other than contingent
obligations under this Agreement for which no claim has been, or is reasonably
expected to be, made) or this Agreement remains effective (whichever is the last
to occur), it will comply with the following affirmative covenants:
5.1Preservation of Existence. It shall preserve and maintain its respective
organizational existence, rights, franchises and privileges in its jurisdiction
of organization, except to the extent that failure to maintain such rights,
franchises and privileges could not reasonably be expected to have a Material
Adverse Effect.
5.2Compliance With Laws. It shall comply with the requirements of all applicable
laws, rules, regulations and orders of any governmental authority, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.
5.3Further Assurances. It shall duly execute and/or deliver (or cause to be duly
executed and/or delivered) to Lender such documents, agreements and instruments
which may be required by law or which Lender may reasonably request to carry out
the terms of this Agreement and any of the other Loan Documents.
5.4Monthly Financial Statements. As soon as available and in any event no later
than fifteen (15) days after the end of each fiscal month of Customer, Customer
shall deliver to Lender the Monthly Scorecard (as defined in the Merchant
Financial Services Agreement), which shall provide a detailed report of the
daily merchant funding activity of the Merchant Accounts Receivable.
5.5Merchant Fees. It shall cause all amounts in respect of the Merchant Accounts
Receivable to be paid directly to the Settlement Account.
5.6Guarantors. It shall cause (on the Closing Date with respect to domestic
subsidiaries existing on such date and within 15 Business Days of the formation
or acquisition of any new domestic subsidiary of Customer), each domestic
subsidiary to become a Guarantor hereunder by way of execution of a Joinder
Agreement and such




--------------------------------------------------------------------------------




other supporting documents (including organizational documents and legal
opinions) as Lender may reasonably request.
5.7Senior Credit Agreement Deliverables. If Lender shall cease to be a lender
under the Senior Credit Agreement, Customer shall promptly deliver to Lender all
financial information and other deliverables required to be delivered by
Customer to each lender under the Senior Credit Agreement (each a “Senior
Lender” and collectively, the “Senior Lenders”), as such deliverables become due
thereunder.
5.8Authorization to Perfect Security Interest. It shall execute and deliver to
Lender and/or file such agreements, assignments or instruments (including
affidavits, notices, reaffirmations, amendments and restatements of existing
documents, and any document as may be necessary if the law of any jurisdiction
other than New York becomes or is applicable to the Collateral or any portion
thereof, in each case, as Lender may reasonably request) and do all such other
things as Lender may reasonably request (i) to assure to Lender that its
security interests hereunder are perfected, including such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as Lender may from time to time reasonably request in order
to perfect and maintain the security interests granted in the Collateral in
accordance with the UCC and any other personal property security legislation in
the appropriate state(s) or province(s), (ii) to consummate the transactions
contemplated hereby and (iii) to otherwise protect and assure Lender of its
rights and interests hereunder. Customer hereby authorizes Lender to prepare and
file such financing statements (including continuation statements) or amendments
thereof or supplements thereto or other instruments as Lender may from time to
time deem necessary or appropriate in order to perfect and maintain the security
interests granted hereunder in accordance with the UCC. Customer agrees to mark
its books and records to reflect the security interest of Lender in the
Collateral.
5.9Merchant Agreements. Customer shall ensure that no Loan Party other than
Customer shall enter into a Merchant Agreement with any Merchant in connection
with the Merchant Financial Services Agreement.
6.BANKRUPTCY EVENTS. The occurrence of any events or conditions set forth below
shall constitute a Bankruptcy Event hereunder:
6.1Voluntary Bankruptcy. Customer or any Guarantor shall file a voluntary
petition in bankruptcy or a voluntary petition or answer seeking liquidation,
reorganization, arrangement, readjustment of its debts, or for any other relief
under the Bankruptcy Code, or under any other act or law pertaining to
insolvency or debtor relief, whether state, Federal, or foreign, now or
hereafter existing; Customer or any Guarantor shall enter into any agreement
indicating its consent to, approval of, or acquiescence in, any such petition or
proceeding; or shall apply for or permit the appointment by consent or
acquiescence of a receiver, custodian or trustee for all or a substantial part
of Customer's or Guarantors' property; Customer or any Guarantor shall make an
assignment for the benefit of creditors; or Customer or any Guarantor shall be
or become Insolvent; or Customer or any Guarantor shall admit, in writing, its
inability or failure to pay its debts generally as such debts become due.
6.2Involuntary Bankruptcy. There shall have been filed against Customer or any
Guarantor an involuntary petition in bankruptcy or seeking liquidation,
reorganization, arrangement, readjustment of its debts or for any other relief
under the Bankruptcy Code, or under any other act or law pertaining to
insolvency or debtor relief, whether state, federal or foreign, now or hereafter
existing; Customer or any Guarantor shall suffer or permit the involuntary
appointment of a receiver, custodian or trustee of Customer or any Guarantor or
for all or a substantial part of its property; or Customer or any Guarantor
shall suffer or permit the issuance of a warrant of attachment, execution or
similar process against all or any substantial part of the property of Customer
or any Guarantor; or any motion, complaint or other pleading is filed in any
bankruptcy case of any person or entity other than Customer or any Guarantor and
such motion, complaint or pleading seeks the consolidation of Customer's or any
Guarantor's assets and liabilities with the assets and liabilities of such
person or entity.
7.REMEDIES. Automatically and immediately upon the occurrence or existence of
any Bankruptcy Event, without necessity of any further action on Lender's part,
all Obligations shall be immediately due and payable.
7.1General Remedies. Upon the occurrence of a Bankruptcy Event and during the
continuation thereof, Lender shall have, in addition to the rights and remedies
provided herein, in the other Loan Documents, by




--------------------------------------------------------------------------------




law (including, but not limited to, levy of attachment, garnishment and the
rights and remedies set forth in the UCC of the jurisdiction applicable to the
affected Collateral), or under the provisions of any other document, instrument
or other writing executed by Customer, a Guarantor or any third party (or any of
them) in favor of Lender, the rights and remedies of a secured party under the
UCC (regardless of whether the UCC is the law of the jurisdiction where the
rights and remedies are asserted and regardless of whether the UCC applies to
the affected Collateral). All of the rights and remedies of Lender may be
exercised successively or concurrently.
7.2Default Rate. Upon the occurrence and during the continuance of a Bankruptcy
Event, the principal of and, to the extent permitted by law, interest on the
Advances and any other amounts owing hereunder or under the other Loan Document
shall automatically bear interest at a rate per annum which is equal to the
Default Rate.
8.REIMBURSEMENT OBLIGATIONS. Customer and each Guarantor hereby agrees to
reimburse Sponsor Bank and Lender for all overdraft and other amounts arising
under or in connection with the Loan Documents, whether or not an Advance has
been made under this Agreement with respect to such obligations.
9.GUARANTY. Each Guarantor unconditionally and irrevocably guarantees the
payment and performance when due of all Obligations of Customer now or hereafter
owing under this Agreement (“Guaranteed Obligations”) and agrees to pay the
Guaranteed Obligations upon demand by Lender. Payment hereunder shall be made
without setoff or counterclaim or withholding for any reason. Each Guarantor
acknowledges that this is a guaranty of payment and not of collection and that
such Guarantor is a primary obligor and not merely a surety. Each Guarantor
waives notice of acceptance, diligence, presentment, demand, notice of dishonor,
protest and all other notices. Each Guarantor agrees that such Guarantor's
obligations hereunder shall not be affected by changes in the Guaranteed
Obligations. Each Guarantor hereby subordinates in favor of Lender any right of
subrogation and all other obligations of Customer to such Guarantor.
Notwithstanding anything in this Section 9 to the contrary, Lender, Sponsor
Bank, Customer and each of the Guarantors agree that the guarantees provided by
the Guarantors pursuant to this Section 9 with respect to the Guaranteed
Obligations shall be and are hereby made subject and subordinate and junior to
all of the Senior Lenders' right to receive payment from Guarantors in respect
of the Senior Credit Facility Obligations until (i) the indefeasible payment in
full of cash of all Senior Credit Facility Obligations, (ii) the termination of
all letters of credit issued under the Senior Credit Facility Loan Documents,
the termination and payment of all hedge and swap agreements with any Senior
Lender, (iii) payment of all fees, expenses and other amounts relating to the
foregoing and (iv) the termination or expiration of any commitments to extend
credit under the Senior Credit Facility Loan Documents (the occurrence of each
of the events described in the foregoing clauses (i) through (iv) being herein
referred to as the “Discharge of Senior Credit Facility Obligations”).
        In furtherance of the foregoing, the Lender, Sponsor Bank, Customer and
each of the Guarantors further hereby agree as follows:
(a) Until the Discharge of the Senior Credit Facility Obligations, no Guarantor
shall make or give, and neither the Lender, nor the Sponsor Bank nor any other
person shall accept or receive, any payment, transfer or other thing of value
from or on behalf of any Guarantor on account of the Guaranteed Obligations,
including, but not limited to, any payment or distribution of any kind or
character, whether in cash, property, securities or obligations, in connection
with any Bankruptcy.


(b) If any payment or distribution of any character, whether in cash, securities
or other property, shall be received by Lender or Sponsor Bank from any
Guarantor in contravention of any of the terms of this Section 9, such payment
or distribution shall be held in trust for the benefit of the Senior Credit
Facility Agent and the Senior Lenders, and shall forthwith be paid over or
delivered and transferred to the Senior Credit Facility Agent in the form
received (together with any necessary endorsements) to be applied to the Senior
Credit Facility Obligations, whether matured or unmatured, as may be directed by
the Senior Credit Facility Agent, and shall not be applied to the Guaranteed
Obligations until the Discharge of the Senior Credit Facility Obligations.


(c) Until the Discharge of the Senior Credit Facility Obligations, whether or
not any Bankruptcy Event has been commenced, the Senior Credit Facility Agent
and the other Senior Lenders shall have the sole and exclusive




--------------------------------------------------------------------------------




right to enforce rights and exercise remedies (including any right of setoff)
against the Guarantors, or to commence or seek to commence any action or
proceeding with respect to such rights or remedies, in each case, without any
consultation with or the consent of the Lender or the Sponsor Bank.


(d) For the avoidance of doubt, the agreements set forth in this Section 9 shall
apply only to Guarantors and the Guaranteed Obligations and shall in no way
apply to Customer or the Obligations of Customer hereunder, which are not
subordinated in any respect hereby.


10.MISCELLANEOUS.
10.1Waiver. Rights granted to Lender and Sponsor Bank under this Agreement are
cumulative and may be exercised from time to time. No failure on the part of
Lender or Sponsor Bank to exercise, and no delay in exercising, any right shall
operate as a waiver thereof, nor shall any single or partial exercise by Lender
of any right preclude any other or future exercise thereof or the exercise of
any other right.
10.2GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER, SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE INTERNAL LAWS (AND NOT THE
LAWS OF CONFLICTS) OF THE STATE OF NEW YORK.
10.3Survival. All representations, warranties and covenants made herein and in
the Loan Documents shall survive the execution and delivery hereof and thereof.
The terms and provisions of this Agreement shall continue in full force and
effect, until all of the Obligations (other than contingent obligations under
this Agreement for which no claim has been, or is reasonably expected to be,
made) have been paid in full and the Termination Date has occurred.
10.4Assignments. No assignment hereof or of any Loan Document shall be made by
Customer without the prior written consent of Lender. Lender may assign, or sell
participations in, its right, title and interest herein and in the Loan
Documents at any time hereafter with the prior written consent of Customer (not
to be unreasonably withheld or delayed), in such amounts as Lender may elect,
and Lender and Sponsor Bank may create or grant a security interest in all or
any portion of its rights under this Agreement and the other Loan Documents
(including, without limitation, the Obligations owing to it and the Notes held
by it) in favor of the Federal Reserve Bank in accordance with Regulation A of
the F.R.S. Board or in favor of any other central bank having jurisdiction.
10.5Counterparts. This Agreement may be executed in two or more counterparts,
each of which when fully executed shall be an original, and all of said
counterparts taken together shall be deemed to constitute one and the same
agreement. An executed counterpart may be delivered by facsimile, pdf or other
electronic means, which shall be equally effective for all purposes.
10.6Reimbursement of Costs and Expenses. Customer shall pay to Lender on demand
all reasonable out-of-pocket costs and expenses that Lender pays or actually
incurs in connection with the amendment, modification, enforcement and
termination of this Agreement and the other Loan Documents. In the event
Customer becomes a debtor under the Bankruptcy Code, Lender's secured claim in
such case shall include interest on the Obligations and all fees, costs and
charges provided for herein (including, without limitation, reasonable
attorneys' fees actually incurred) all to the extent allowed by the Bankruptcy
Code. The agreements contained in this Section shall survive the termination of
this Agreement and the repayment, satisfaction or discharge of the Obligations.
10.7Successors and Assigns. This Agreement and Loan Documents shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
parties hereto and thereto.
10.8Severability. If any provision of this Agreement or of any of the Loan
Documents or the application thereof to any party thereto or circumstances shall
be invalid or unenforceable to any extent, the remainder of such Loan Documents
and the application of such provisions to any other party thereto or
circumstance shall not be affected thereby and shall be enforced to the greatest
extent permitted by law.




--------------------------------------------------------------------------------




10.9Notices. All notices, requests and demands to or upon the respective parties
hereto shall be deemed to have been given or made when given or made in
accordance with the notice provisions of the Merchant Financial Services
Agreement.
10.10Entire Agreement; Amendments. This Agreement, together with the other Loan
Documents, constitutes the entire agreement between the parties hereto with
respect to the subject matter hereof. Neither this Agreement nor any Loan
Document may be amended or modified except in a writing executed by all parties
to such Loan Document.
10.11Time of Essence; Time. Time is of the essence in this Agreement and the
other Loan Documents.
10.12Interpretation. No provision of this Agreement or any Loan Document shall
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental or judicial authority by reason of such party
having or being deemed to have structured or dictated such provision.
10.13Lender Not a Joint Venturer. Neither this Agreement nor any Loan Document
shall in any respect be interpreted, deemed or construed as making Lender or
Sponsor Bank a partner or joint venturer with Customer or as creating any
similar relationship or entity, and Customer agrees that it will not make any
contrary assertion, contention, claim or counterclaim in any action, suit or
other legal proceeding involving Lender and Customer.
10.14JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY IRREVOCABLY SUBMITS TO
THE JURISDICTION OF ANY NEW YORK STATE OR FEDERAL COURT SITTING IN THE BOROUGH
OF MANHATTAN, CITY OF NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND EACH HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR FEDERAL COURT. CUSTOMER AGREES
THAT SUCH JURISDICTION SHALL BE EXCLUSIVE WITH RESPECT TO ANY SUCH ACTION OR
PROCEEDING BROUGHT BY IT AGAINST LENDER OR SPONSOR BANK. EACH PARTY TO THIS
AGREEMENT HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO
SO, THE DEFENSE OF ANY INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING.
10.15Agent for Service of Process. Customer and each Guarantor hereby
irrevocably designates, appoints and empowers Customer as its authorized agent
to receive, on behalf of it and its property, service of process in the State of
New York when and as legal actions or proceedings are brought in the courts of
the State of New York or of the United States of America, and such service of
process shall be deemed complete upon the date of delivery thereof to such
agent, whether or not such agent gives notice thereof to Customer or each
Guarantor, or upon the earliest of any other date permitted by applicable law.
Customer and each Guarantor agrees to maintain an agent to receive service of
process in the State of New York at all times.
10.16Payment on Non-Business Days. Whenever any payment to be made hereunder
shall be stated to be due on a day which is not a Business Day, such payment may
be made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of payment of interest hereunder.
10.17Cure of Defaults by Lender. If, hereafter, any Default exists, Lender or
Sponsor Bank may, at its option, but without obligation, cure such Default and
any costs, fees and expenses incurred by Lender in connection therewith shall be
deemed to be Obligations hereunder, and shall be payable in accordance with the
terms hereof.
10.18Attorney-in-Fact. Customer hereby designates, appoints and empowers Lender
irrevocably as its attorney-in-fact, effective during any time that a Bankruptcy
Event exists, either in the name of Customer or in the name of Lender, at
Customer's cost and expense, (i) to do any and all actions which Lender and
Sponsor Bank may deem necessary or advisable to carry out the terms of this
Agreement or any other Loan Document upon the failure, refusal or inability of
Customer to do so and (ii) to ask for, demand, sue for, collect, compromise,
compound, receive,




--------------------------------------------------------------------------------




receipt for and give acquaintances for any and all sums owing with respect to
Interchange fees, network fees and Transaction fees owing by each Merchant for
its respective Merchant Accounts Receivable; and Customer hereby agrees to
indemnify and hold Lender and Sponsor Bank harmless from any costs, damages,
expenses or liabilities arising against or incurred by Lender or Sponsor Bank in
connection therewith, except to the extent such costs, damages, expenses or
liabilities result from the gross negligence, bad faith or willful misconduct of
Lender or Sponsor Bank.
10.19Third Party Beneficiaries. The rights and benefits set forth in this
Agreement and the other Loan Documents are for the sole and exclusive benefit of
the parties hereto and thereto and may be relied upon only by them; provided,
however, that, notwithstanding the foregoing, the Senior Credit Facility Agent
and the Senior Lenders shall be third party beneficiaries of this Section 10.19
and Section 9 of this Agreement, and shall be entitled to rely on and enforce
the terms and provisions of such Sections. In addition, this Section 10.19 and
Section 9 of this Agreement shall not be amended or supplemented in any way
without the prior written consent of the Senior Credit Facility Agent and the
Senior Lenders.
10.20Indemnification. Customer and each Guarantor will hold Lender and Sponsor
Bank and their respective directors, officers, employees, agents, affiliates,
successors and assigns harmless from and indemnify Lender, its respective
directors, officers, employees, agents, affiliates, successors and assigns
against, all loss, damages, costs and expenses (including, without limitation,
reasonable attorney's fees, costs and expenses) actually incurred by any of the
foregoing, whether direct, indirect or consequential, as a result of or arising
from or relating to any “Proceedings” (as defined below) by any Person, whether
threatened or initiated, asserting a claim for any legal or equitable remedy
against any Person under any statute, case or regulation, including, without
limitation, any federal or state securities laws or under any common law or
equitable case or otherwise, arising from or in connection with this Agreement,
and any other of the transactions contemplated by this Agreement, except that
neither Customer nor any Guarantor shall indemnify or hold harmless any such
Person to the extent any loss, damage, cost or expense results from the gross
negligence, bad faith or willful misconduct of Lender, Sponsor Bank or any of
their respective directors, officers, employees or agents. As used herein,
“Proceedings” means actions, suits or proceedings before any court, governmental
or regulatory authority. At the request of Lender, Customer and each Guarantor
will indemnify any Person to whom Lender or Sponsor Bank transfers or sells all
or any portion of its interest in the Obligations or participations therein as
permitted by this Agreement on terms substantially similar to the terms set
forth herein. Neither Lender nor Sponsor Bank shall be responsible or liable to
any Person for consequential damages which may be alleged as a result of this
Agreement or any of the transactions contemplated hereby. The obligations of
Customer and Guarantors under this Section shall survive the termination of this
Agreement and payment of the Obligations.
10.21JURY TRIAL WAIVER. EACH OF LENDER AND CUSTOMER HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE
LOAN DOCUMENTS OR THE OBLIGATIONS.
10.22Terminology. All personal pronouns used in this Agreement, whether used in
the masculine, feminine or neuter gender, shall include all other genders; the
singular shall include the plural, and the plural shall include the singular.
Titles of Sections in this Agreement are for convenience only, and neither limit
nor amplify the provisions of this Agreement. Wherever in this Agreement
reference is made to any instrument, agreement or other document, including,
without limitation, any of the Loan Documents, unless otherwise specified, such
reference shall be understood to mean and include any and all amendments thereto
or modifications, restatements, renewals or extensions thereof. Wherever in this
Agreement reference is made to any statute, such reference shall be understood
to mean and include any and all amendments thereof and all regulations
promulgated pursuant thereto.
10.23Counterclaims and Subrogation. Customer waives any right to interpose any
claim, deduction, setoff or counterclaim of any sort (other than compulsory
counterclaims) that Customer may have, or allege, as against Lender or any of
its affiliates in any action or proceeding instituted by Lender to endorse the
payment of any obligations or the performance of any Loan Document, all of which
claims, deductions, setoffs or counterclaims shall and must be brought against
Lender or any of its Affiliates, as the case may be, if at all by a separate and
independent action or proceeding initiated by Customer. Each Loan Party hereby
subordinates in favor of Lender any right of subrogation and all other
obligations of each other Loan Party to it.




--------------------------------------------------------------------------------




10.24Waiver of Immunity. To the extent that Customer has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
with respect to itself or its property, Customer hereby irrevocably and
unconditionally waives such immunity in respect of its obligations under the
Loan Documents and, without limiting the generality of the foregoing, agrees
that the waivers set forth in this Section 10.24 shall have the fullest scope
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.
10.25Limitation of Liability     NEITHER LENDER NOR SPONSER BANK SHALL HAVE ANY
LIABILITY WITH RESPECT TO, AND CUSTOMER HEREBY WAIVES, RELEASES AND AGREES NOT
TO SUE UPON, ANY CLAIM FOR ANY SPECIAL, INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES SUFFERED BY SUCH CUSTOMER IN CONNECTION WITH, ARISING OUT
OF, OR IN ANY WAY RELATED TO THIS AGREEMENT, THE LOAN DOCUMENTS, THE
TRANSACTIONS CONTEMPLATED HEREIN, OR ANY ACT, OMISSION OR EVENT OCCURRING IN
CONNECTION THEREWITH.
10.26Obligations Joint and Several. The obligations of Customer and Guarantors
hereunder are joint and several.
10.27Not a Fiduciary. In connection with all aspects of this Agreement and the
other Loan Documents, each of Customer and Guarantors acknowledges and agrees
that: (a) the credit facility provided for hereunder and any related arranging
or other services in connection therewith (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document)
are an arm's-length commercial transaction between Customer and Guarantors, on
the one hand, and Lender and Sponsor Bank, on the other hand, and Customer and
Guarantors are capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement and by the other Loan Documents (including any amendment, waiver or
other modification hereof or thereof); (b) in connection with the process
leading to such transaction, each of Lender and Sponsor Bank is and has been
acting solely as a principal and is not the financial advisor, agent or
fiduciary, for any of Customer or Guarantors or any of their affiliates,
stockholders, creditors or employees or any other Person; (c) neither Lender nor
Sponsor Bank has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of any of Customer or Guarantors with respect to any of
the transactions contemplated by this Agreement or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether Lender or Sponsor Bank has
advised or is currently advising any of Customer or Guarantors or any of its
affiliates on other matters) and neither Lender or Sponsor Bank has any
obligation to any of Customer or Guarantors or any of their affiliates with
respect to the transactions contemplated by this Agreement except those
obligations expressly set forth herein and in the other Loan Documents; (d)
Lender and Sponsor Bank and their respective affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Customer and Guarantors and their affiliates, and neither Lender nor Sponsor
Bank has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) Lender and Sponsor Bank have
not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated by this Agreement
(including any amendment, waiver or other modification hereof or of any other
Loan Document) and the Credit Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate.
Each of the Customer and Guarantors hereby waives and releases, to the fullest
extent permitted by law, any claims that it may have against Lender or Sponsor
Bank with respect to any breach or alleged breach of agency or fiduciary duty.
10.28Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Uncommitted Revolving Line of Credit Note
and the making of the Advances; provided that all such representations and
warranties shall terminate on the date upon which all Obligations (other than
contingent obligations under this Agreement for which no claim has been, or is
reasonably expected to be, made) have been paid in full.
10.29Patriot Act. Lender and Sponsor hereby notify you that, pursuant to the
requirements of the USA Patriot Act, Title III of Pub. L. 107-56 (signed into
law on October 26, 2001) (the “Patriot Act”), it is required to obtain, verify
and record information that identifies Customer, which information includes the
name, address, tax




--------------------------------------------------------------------------------




identification number and other information regarding Customer that will allow
Lender and Sponsor Bank to identify Customer in accordance with the Patriot Act.
This notice is given in accordance with the requirements of the Patriot Act.










[signature page follows]














--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned parties have caused this Uncommitted
Revolving Line of Credit Agreement to be executed as of the day and year set
forth above.




Heartland Payment Systems, Inc.,
a Delaware corporation, as Customer


By: /s/ Charles H.N. Kallenbach    
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary




The Heartland Payroll Company, L.L.C., an Ohio limited liability company, as a
Guarantor


By: /s/ Charles H.N. Kallenbach    
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary




Debitek, Inc., a Delaware corporation, as a Guarantor


By: /s/ Charles H.N. Kallenbach    
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary






Heartland Acquisition, LLC, a Delaware corporation, as a Guarantor


By: /s/ Charles H.N. Kallenbach    
Name: Charles H.N. Kallenbach
Title: General Counsel and Secretary






[SIGNATURES CONTINUES ON FOLLOWING PAGE]
















--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender


By: /s/ James T. King
Name: James T. King
Title: Senior Vice President






WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Sponsor Bank


By: /s/ James T. King
Name: James T. King
Title: Senior Vice President












--------------------------------------------------------------------------------




EXHIBIT A


[FORM OF]
JOINDER AGREEMENT




THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________, ____], is by
and among [_____________________, a ______________________] (“Subsidiary
Guarantor”), Heartland Payment Systems, Inc., a Delaware corporation
(“Customer”) and Wells Fargo Bank, National Association, in its capacity as
lender (in such capacity, “Lender”) and as sponsor bank (in such capacity,
“Sponsor Bank”) under that certain Uncommitted Revolving Line of the Credit
Agreement, dated as of July 20, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among Customer, Guarantors, Lender and Sponsor Bank. Capitalized terms used
herein but not otherwise defined shall have the meanings provided in the Credit
Agreement.


The Loan Parties are required by Section 5.7 of the Credit Agreement to cause
Subsidiary Guarantor to become a “Guarantor” thereunder.


Accordingly, Subsidiary Guarantor and Customer hereby agree as follows with
Lender and Sponsor Bank:


1.    Subsidiary Guarantor hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, Subsidiary Guarantor will be deemed to be a party
to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Credit Agreement and each Loan Document, including, without limitation
(a) all of the representations and warranties set forth in Section 4 of the
Credit Agreement and (b) all of the affirmative covenants set forth in Section 5
of the Credit Agreement. Without limiting the generality of the foregoing terms
of this Paragraph 1, Subsidiary Guarantor hereby guarantees, jointly and
severally together with the other Guarantors, the prompt payment of the
Guaranteed Obligations in accordance with Section 9 of the Credit Agreement.


2.    Subsidiary Guarantor acknowledges and confirms that it has received a copy
of the Credit Agreement and the exhibits thereto.


3.    The information on Schedule A to this Joinder Agreement is true and
correct as of the date hereof.


4.    Customer confirms that the Credit Agreement is, and upon Subsidiary
Guarantor becoming a Guarantor, shall continue to be, in full force and effect.
The parties hereto confirm and agree that, immediately upon Subsidiary Guarantor
becoming a Guarantor, the term “Guaranteed Obligations,” as used in the Credit
Agreement, shall include all obligations of Subsidiary Guarantor under the
Credit Agreement and under each other Loan Document.


5.    Each of Customer and Subsidiary Guarantor agrees that, at any time and
from time to time, upon the written request of Lender, it will execute and
deliver such further documents and do such further acts as Lender may reasonably
request in accordance with the terms and conditions of the Credit Agreement in
order to effect the purposes of this Agreement.


6.    This Agreement (a) may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract and (b) may, upon execution, be delivered by facsimile
or electronic mail, which shall be deemed for all purposes to be an original
signature.


7.    This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 10.14
and 10.21 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, each of Customer and Subsidiary Guarantor has caused this
Agreement to be duly executed by its authorized officer, and Lender and Sponsor
Bank have caused the same to be accepted by its authorized officer, as of the
day and year first above written.


SUBSIDIARY GUARANTOR:            [SUBSIDIARY GUARANTOR]


By:__________________________________________________                            
Name:________________________________________________                            
Title:_________________________________________________                            




CUSTOMER:
Heartland Payment Systems, Inc., a Delaware corporation



By:__________________________________________________                            
Name:________________________________________________                            
Title:_________________________________________________                            




Acknowledged, accepted and agreed:


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Lender


By:___________________________________________                            
Name:_________________________________________                            
Title:__________________________________________                            




WELLS FARGO BANK, NATIONAL
ASSOCIATION, as Sponsor Bank


By:___________________________________________                            
Name:_________________________________________                            
Title:__________________________________________                            
:












--------------------------------------------------------------------------------




Schedule A


Disclosure Information


Legal Name of Loan Party (and any previous legal names within the past four
months):
 
State of Organization:
 
Jurisdictions of Organization:
 
Type of Organization:
 
Address of Chief Executive Office:
 
Address of Principal Place of Business:
 
Business Phone Number:
 


Organizational Identification Number:1
 
Federal Tax Identification Number:
 
Ownership Information (e.g. publicly held, if private or partnership-identity of
owners/partners):
 



[TO BE COMPLETED BY CUSTOMER/SUBSIDIARY GUARANTOR]






























































1This item does not apply to a Loan Party organized under the laws of Alabama,
Indiana, Massachusetts, Nebraska, New Hampshire, New Mexico, New York, Oklahoma,
South Carolina, Vermont or West Virginia.




--------------------------------------------------------------------------------




EXHIBIT B


[FORM OF]
Uncommitted revolving line of credit NOTE


[Date]




FOR VALUE RECEIVED, the undersigned, Heartland Payment Systems, Inc., a Delaware
corporation (“Customer”) hereby unconditionally promises to pay, on the
Termination Date (as defined in the Credit Agreement referred to below), to
Wells Fargo Bank, National Association or its assigns (the “Lender”), in lawful
money of the United States of America and in immediately available funds, the
aggregate unpaid principal amount of all Advances made by Lender to the
undersigned pursuant to Section 2.1 of the Credit Agreement referred to below.
The undersigned further agrees to pay interest in like money at such office on
the unpaid principal amount hereof and, to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.


This Uncommitted Revolving Line of Credit Note is the Uncommitted Revolving Line
of Credit Note referred to in the Uncommitted Revolving Line of Credit
Agreement, dated as of July 20, 2012 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among Customer, Guarantors, Lender and Sponsor Bank, and the holder is entitled
to the benefits thereof. Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement.


Upon the occurrence of the Termination Date or any one or more Bankruptcy Events
specified in the Credit Agreement, all amounts then remaining unpaid on this
Uncommitted Revolving Line of Credit Note shall become, or may be declared to
be, immediately due and payable, all as provided therein. In the event this
Uncommitted Revolving Line of Credit Note is not paid when due at any stated or
accelerated maturity, Customer agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys' fees.


All parties now and hereafter liable with respect to this Uncommitted Revolving
Line of Credit Note, whether maker, principal, surety, endorser or otherwise,
hereby waive presentment, demand, protest and all other notices of any kind.


This Uncommitted Revolving Line of Credit Note may, upon execution, be delivered
by facsimile or electronic mail, which shall be deemed for all purposes to be an
original signature.


THIS UNCOMMITTED REVOLVING LINE OF CREDIT NOTE SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]














--------------------------------------------------------------------------------




HEARTLAND PAYMENT SYSTEMS, INC.,
a Delaware corporation


By:______________________________                    
Name:____________________________                    
Title:_____________________________                    






